Title: To George Washington from Charles Pettit, 29 September 1778
From: Pettit, Charles
To: Washington, George


          
            Sir
            Fredericksburgh 29th Sep. 1778.
          
          Pursuant to the order for removing supernumerary Horses some of the Officers have appli[e]d to me to purchase such as they have to spare, offering to sell them at prime cost; but in some instances their judgment & mine do not agree as to the value. They complain that they have not the same opportunity with people out of the Army of finding a Market, being confined solely to the Quarter Master General’s Office—There may be some weight in this consideration, but at the same time I do not conceive myself authorised to give it any influence in my conduct. In avoiding this, some of the Gentlemen may apprehend I err on the other side, & take an undue advantage of their situation. Such of the horses as are fit for the service would be useful to the public either for the draught or the saddle, as they may be adapted. If your Excellency would be pleased to direct some mode of ascertaining the value of such horses as the Office[r]s choose to sell to the public, be it by appraisement, or by the prices they cost, or otherwise, it might be a means of avoiding some discontent among such Office[r]s as are obliged to sell—Most of them are at too great a distance from home to send their horses thither. A letter from a Colonel in the Maryland line in which he seems to represent the whole division, is the immediate occasion of giving your Excellency the trouble of this application, & from a similarity of circumstances it is not improbable like applications may be made from others.
          A letter I recieved this day from Col. Stewart bring[s] some unpleasant intelligence from Jersey. I do not mention particulars, as the 
            
            
            
            express by whom it came had a letter for Your Excellency on the same subject. The express with orders to move the valuable store[s] from Morris went off yesterday morning & Col. Stewart is gone back from kings ferry towards Pumpton to give the necessary directions respecting the provisions & stores in motion on the communication from Morris-Town to the river. I have the honor to be most respectfully Your Excellency’s obedient humble Servt
          
            Charles Pettit
          
        